  Case 21-04423            Doc 12      Filed 04/09/21 Entered 04/09/21 08:37:48     Desc Main
                                         Document     Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                                 )      Case No. 21 B 04423
                                                       )
LACHRISHA N. SLATTON,                                  )      Chapter 7
                                                       )
                            Debtor.                    )      Hon. A. Benjamin Goldgar

                        NOTICE OF MOTION OF EXETER FINANCE LLC
                              TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Gregg Szilagyi, Esq. (Trustee)                   David M. Siegel, Esq. (Debtor’s Counsel)
      209 South LaSalle Street, Suite 950              David M. Siegel & Associates
      Chicago, Illinois 60604                          790 Chaddick Drive
                                                       Wheeling, Illinois 60090

VIA U.S. MAIL:
To:   Lachrisha N. Slatton (Debtor)
      8000 South Richmond
      Chicago, Illinois 60652

        PLEASE TAKE NOTICE that on April 19, 2021 at 9:30 a.m., or as soon thereafter as
counsel may be heard, I will appear before the Honorable A. Benjamin Goldgar, or any judge
sitting in his/her stead, and present the Motion of Exeter Finance LLC to Modify Automatic
Stay, a copy of which is attached.

       This Motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard telephonically
on the Motion, you do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 500 0972 and the
password is 726993. The meeting ID and password can also be found on the judge’s page on the
court’s web site.




Exeter/Slatton/Motion to Modify Stay
  Case 21-04423            Doc 12      Filed 04/09/21 Entered 04/09/21 08:37:48      Desc Main
                                         Document     Page 2 of 4



        If you object to this Motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the Motion will be called on the presentment date. If no Notice of
Objection is timely filed, the Court may grant the Motion in advance without a hearing.

                                                 Respectfully submitted,

                                                 EXETER FINANCE LLC,
                                                 Creditor,

                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)


                                       CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on April 9,
2021, before the hour of 5:00 p.m.


                                                        ___/s/ Cari A. Kauffman___




Exeter/Slatton/Motion to Modify Stay
  Case 21-04423            Doc 12      Filed 04/09/21 Entered 04/09/21 08:37:48     Desc Main
                                         Document     Page 3 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In Re:                                                 )     Case No. 21 B 04423
                                                       )
LACHRISHA N. SLATTON,                                  )     Chapter 7
                                                       )
                            Debtor.                    )     Hon. A. Benjamin Goldgar

                                 MOTION OF EXETER FINANCE LLC
                                  TO MODIFY AUTOMATIC STAY

         EXETER FINANCE LLC (“Exeter”), a creditor herein, by its attorneys, the law firm of

Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362 of the

Bankruptcy Code, 11 U.S.C. §362 (West 2021), and such other Sections and Rules may apply, to

enter an Order modifying the automatic stay provided therein. In support thereof, Exeter states as

follows:

         1. On April 3, 2021, Lachrisha N. Slatton (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 7 of the Bankruptcy Code.

         2. Exeter is a creditor of the Debtor with respect to a certain indebtedness secured by a

lien upon a 2016 Nissan Maxima motor vehicle bearing a Vehicle Identification Number of

1N4AA6AP5GC414549 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Exeter from the Debtor for the Vehicle is

$30,380.85.

         4. Debtor has failed to provide Exeter with proof of full coverage insurance for the

Vehicle listing Exeter as the lienholder/loss payee and has failed to make required payments to

Exeter due on and after February 28, 2020.

         5. As such, Exeter seeks relief from the automatic stay so that Exeter may take

possession of and sell the Vehicle and apply the sales proceeds to the balance due from Debtor.



Exeter/Slatton/Motion to Modify Stay
  Case 21-04423            Doc 12      Filed 04/09/21 Entered 04/09/21 08:37:48     Desc Main
                                         Document     Page 4 of 4



         6. Debtor has not offered, and Exeter is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         7. Exeter will suffer irreparable injury, harm, and damage should it be delayed in taking

possession of and foreclosing its security interest in the Vehicle.

         8. Exeter requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting this

Motion.

         WHEREFORE, Exeter Finance LLC respectfully requests that this Court enter an

Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Exeter to take immediate possession of and foreclose its security

interest in the 2016 Nissan Maxima motor vehicle bearing a Vehicle Identification Number of

1N4AA6AP5GC414549; and, for such other, further, and different relief as this Court deems just

and proper.

                                                 Respectfully submitted,

                                                 EXETER FINANCE LLC,
                                                 Creditor,

                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel. (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




Exeter/Slatton/Motion to Modify Stay
